tcmemo_2008_82 united_states tax_court thomas butti petitioner v commissioner of internal revenue respondent docket no 11084-02l filed date thomas butti pro_se kevin m murphy for respondent memorandum findings_of_fact and opinion colvin chief_judge respondent sent a notice_of_determination concerning collection action s under section and or to petitioner with respect to a proposed levy to collect petitioner’s unpaid income taxes for tax years section references are to the internal_revenue_code as amended and petitioner timely filed a petition seeking our review of respondent’s determination the issue for decision is whether respondent’s determination to collect tax from petitioner for tax years and was an abuse_of_discretion we conclude that it was because as discussed below the record does not show that a notice_of_deficiency had been issued to petitioner with respect to those years a petitioner findings of fact3 petitioner was incarcerated in the wyoming correctional facility attica new york when the petition was filed he lived in the state of new york before and after he was incarcerated before he was incarcerated petitioner was a licensed chiropractor practicing in yonkers new york on date he pleaded guilty to offering a false instrument for filing in the first degree insurance fraud in the second degree grand larceny in the second degree and attempted grand larceny in the third degree petitioner’s tax_liability for is no longer at issue for convenience some of the findings_of_fact which appeared in butti v commissioner tcmemo_2006_66 are repeated here b the notice_of_deficiency for and respondent sent article no z by certified mail to petitioner at the gowanda correctional facility p o box gowanda ny gowanda and article no z by certified mail to petitioner pincite malverne road scarsdale ny on date respondent recorded the mailing on a u s postal service form_3877 acceptance of registered insured c o d and certified mail or its equivalent a certified mail list which stated at the top statutory_notice_of_deficiency for the years indicated have been sent to the following taxpayers gowanda received that item on date petitioner was not housed at gowanda from date to date gowanda maintained a log for mail pertaining to inmates’ legal proceedings petitioner signed that log in order to receive two items of certified mail on date the log does not state the certified mail numbers of the items he received petitioner received various articles of certified mail from respondent while he was incarcerated at gowanda c the sec_6330 hearing respondent issued a final notice notice_of_intent_to_levy and notice of your right to a hearing on date in the final notice respondent stated that petitioner owed dollar_figure for dollar_figure for and dollar_figure for on date petitioner sent to respondent a form request for a collection_due_process_hearing petitioner was incarcerated at the wyoming correctional facility at that time he attached an explanation in which he said he had not received the notice_of_deficiency and that he was not liable for tax in the amounts stated in the notice one of respondent’s appeals officers was assigned to petitioner’s case on date the appeals officer kept an activity log for the case in which he said the case is very complex petitioner claims that he had no prior opportunity to contest the underlying liability and he did not receive the notice_of_deficiency and the administrative file indicates that a defaulted notice_of_deficiency is in the administrative file on date the appeals officer sent a letter to petitioner at the wyoming correctional facility stating in part we scheduled the conference you requested on this case for a m date at room broadway new york new york please let me know within days from the date of this letter whether this is convenient if it is not i will be glad to arrange another time our meeting will be informal and you may present facts arguments and legal authority to support your position if you plan to discuss new material please send me copies at least five days before our meeting you should prepare statements of fact as affidavits or sign them under penalties of perjury the appeals officer knew that petitioner was incarcerated when he sent that letter on date petitioner wrote the following to the appeals officer i received your date correspondence affixed hereto and i respond accordingly i was transferred to the facility listed below and wyoming did not forward your correspondence expeditiously therefore i apologize for the delayed response but it is with just cause i commence by thanking you for scheduling a conference on this case unfortunately i am faced with two challenges i am confined to solitary until date and i do not have access to a telephone legal documents and or transportation to even meet with you at this time furthermore and due to my indigency status as granted by both federal and state courts i am unable to retain an attorney certified_public_accountant or person enrolled to practice before the internal_revenue_service i am currently petitioning a professional willing to assist pro bono i humbly request a moratorium until i can either access my complete file post date obtain a pro bono accountant or attorney or complete my due process right to a full and fair opportunity to appeal my criminal case petitioner did not meet with the appeals officer in new york on date on that day the appeals officer wrote in his activity log that he had reviewed respondent’s transcripts of account for petitioner’s tax years and including forms certificate of assessments payments and other specified matters and concluded that respondent had followed administrative and procedural requirements the appeals officer received and read petitioner’s date letter on date even though he told petitioner he would reschedule the hearing at petitioner’s request the appeals officer did not do so on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or in it respondent determined that respondent’s collection action with respect to petitioner’s tax years and was proper opinion procedural background in butti v commissioner tcmemo_2006_66 we held that respondent had not provided petitioner an opportunity for a hearing as required by sec_6330 and that petitioner had not received a notice_of_deficiency and had no prior opportunity to dispute the underlying tax_liability on date we remanded this case to respondent to provide petitioner an opportunity for a hearing as required by sec_6330 we also ordered the parties to provide status reports by date by order dated date the court also required respondent to provide to petitioner so that petitioner would receive by date copies of the notice_of_deficiency for and and forms for those years respondent subsequently reported that respondent was unable to provide copies of the notices of deficiency issued to petitioner for and because the administrative files for those tax years are no longer available and respondent had provided petitioner with copies of forms for and in date as part of the stipulation process before trial requirement of issuance of a notice_of_deficiency the secretary generally may not assess a deficiency in tax unless the secretary has first mailed a notice_of_deficiency to the taxpayer sec_6213 respondent does not contend that any of the statutory exceptions to issuing a notice_of_deficiency applies here thus respondent may not proceed with collection unless respondent issued a notice_of_deficiency see 126_tc_195 125_tc_14 a deficiency_notice is not required to assess taxes where there is no deficiency for example the secretary may assess without a deficiency_notice the amount of tax shown due on a return sec_6201 whether respondent issued a notice_of_deficiency to petitioner respondent contends that a notice_of_deficiency was issued to petitioner we disagree respondent bears the burden of proving by competent and persuasive evidence that the notice_of_deficiency was properly mailed 94_tc_82 54_tc_1535 the act of mailing may be proven by documentary_evidence of mailing or by evidence of respondent’s mailing practices corroborated by direct testimony coleman v commissioner supra where the existence of the notice_of_deficiency is not in dispute a properly completed form_3877 by itself is sufficient absent evidence to the contrary to establish that the notice was properly mailed to a taxpayer 724_f2d_808 9th cir coleman v commissioner supra pincite however where as here the existence of the notice_of_deficiency is in dispute we have previously rejected the commissioner’s reliance on the presumption of regularity based solely on the form_3877 under circumstances similar to those present here 92_tc_729 affd without published opinion 935_f2d_1282 3d cir see also koerner v commissioner tcmemo_1997_144 a form_3877 does not by itself establish that the commissioner mailed a notice_of_deficiency cf spivey v commissioner tcmemo_2001_29 the commissioner produced a copy of the notice_of_deficiency and witnesses described how notices of deficiency are produced and mailed affd 29_fedappx_575 11th cir respondent contends that pietanza is distinguishable however respondent has not shown that the facts present in this case differ in any material way from those in pietanza in pietanza as here the commissioner lost the administrative file had no copies of a notice_of_deficiency did not establish that a final notice_of_deficiency ever existed relied on a postal service form_3877 and did not introduce evidence showing how the commissioner’s personnel prepare and mail notices of deficiency the commissioner in pietanza produced a draft copy of the notice_of_deficiency but did not establish that a final notice ever existed here the appeals officer testified that he saw a copy of the notice_of_deficiency but he did not say whether it was a final version further his testimony is curious in the light of the contemporaneous entry in his log which states only that the administrative file indicates that a defaulted notice_of_deficiency is in the administrative file we do not understand why the appeals officer would have chosen that language if he had seen the notice_of_deficiency thus as in pietanza the record does not show that respondent issued a final notice_of_deficiency respondent has provided no reason that this case is not bound by our holding in pietanza conclusion we conclude that respondent’s determination to proceed with collection of petitioner’s tax_liabilities for and was in error and thus an abuse_of_discretion because respondent failed to show that respondent issued a notice_of_deficiency before assessing petitioner’s taxes decision will be entered for petitioner
